 1   Jennifer Seraphine (SBN 245463)                         Xavier Becerra
     seraphine@turnerboyd.com                                Attorney General of California
 2   Louis Wai (SBN 295089)                                  Marisa Y. Kirschenbauer
     wai@turnerboyd.com                                      Supervising Deputy Attorney General
 3   TURNER BOYD LLP                                         Jeffrey T. Fisher, State Bar No. 303712
     702 Marshall Street, Suite 640                          Jeffrey.Fisher@doj.ca.gov
 4   Redwood City, CA 94063                                  Deputy Attorney General
     Telephone: 650.521.5930                                 Heewon Heidi Seo, State Bar No. 302021
 5   Facsimile: 650.521.5931                                 Heidi.Seo@doj.ca.gov
                                                             Deputy Attorney General
 6   Attorneys for Plaintiff John Douglas Hunter             455 Golden Gate Avenue, Suite 11000
                                                             San Francisco, CA 94102-7004
 7                                                           Telephone: (415) 510-3620
                                                             Fax: (415) 703-5843
 8
                                                             Attorneys for Defendant Sokoloff
 9

10

11                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   JOHN DOUGLAS HUNTER,                                    Case No. 14-CV-05031-JST
15                   Plaintiff,
                                                             STIPULATION AND [PROPOSED]
16          v.                                               ORDER TO EXTEND DEADLINE TO
                                                             SERVE DISCOVERY RELATING TO
17   M. SOKOLOFF,                                            AUTHENTICITY AND
                                                             ADMISSIBILITY OF EVIDENCE
18                   Defendant.
                                                             Judge:      The Hon. Jon S. Tigar
19                                                           Trial Date: December 9, 2019
20
            Plaintiff John Douglas Hunter and Defendant M. Sokoloff have stipulated to extend the close
21

22   of fact discovery deadline from the current deadline of June 7, 2019 to August 2, 2019 (same day as

23   expert discovery cut-off), solely for discovery relating to authenticity and admissibility of the

24   evidence in this case (including, for example, discovery relating to custodians and business records,
25   discovery relating to authenticity, discovery related to source and chain of custody of produced
26
     documents and things). This extension does not apply to other discovery not relating to authenticity
27
     and admissibility of the evidence in this case.
28

     STIPULATION TO EXTEND DEADLINE                    1                       CASE NO. 14-CV-05031-JST
     TO SERVE DISCOVERY RE
     AUTHENTICITY AND ADMISSIBILITY
              This extension allows the parties the necessary time to meet and confer about stipulating to
 1

 2   the authenticity and admissibility of evidence in this case, thereby avoiding or reducing discovery on

 3   non-parties, including, for example, custodians of records at the CDCR.

 4

 5
     Dated:     April 29, 2019                                       /s/ Louis Wai
 6                                                                  Jennifer Seraphine (SBN 245463)
                                                                    seraphine@turnerboyd.com
 7                                                                  Louis Wai (SBN 295089)
                                                                    wai@turnerboyd.com
 8                                                                  TURNER BOYD LLP
                                                                    702 Marshall Street, Suite 640
 9                                                                  Redwood City, CA 94063
                                                                    Telephone: 650.521.5930
10                                                                  Facsimile: 650.521.5931
11                                                                  Attorneys for Plaintiff John Douglas Hunter
12

13

14   Dated:     April 29, 2019                                         /s/ Heidi Seo

15                                                                  Xavier Becerra
                                                                    Attorney General of California
16                                                                  Marisa Y. Kirschenbauer
                                                                    Supervising Deputy Attorney General
17                                                                  Jeffrey T. Fisher, State Bar No. 303712
                                                                    Jeffrey.fisher@doj.ca.gov
18                                                                  Deputy Attorney General
                          ISTRIC                                    Heewon Heidi Seo, State Bar No. 302021
19                   TES D      TC                                  Heidi.Seo@doj.ca.gov
                   TA                                               Deputy Attorney General
                                                 O




20
               S




                                                                    455 Golden Gate Avenue, Suite 11000
                                                  U
             ED




                                                                    San Francisco, CA 94102-7004
                                                   RT




                               DERED
21
         UNIT




                                                                    Telephone: (415) 510-3620
                         O O R
22                IT IS S                                           Fax: (415) 703-5843
                                                         R NIA




                                                                    Attorneys for Defendant Sokoloff
23
                                         . Ti ga r
         NO




                                    nS
                       J u d ge J o
                                                         FO




24
           RT




                                                     LI




25                ER
              H




                                                 A




                       N                             C        Dated: May 1, 2019
26                         D IS T IC T        OF
                                 R
27

28
     STIPULATION TO EXTEND DEADLINE TO                             2                   CASE NO. 14-CV-05031-JST
     SERVE DISCOVERY RE AUTHENTICITY
     AND ADMISSIBILITY
                                                 ATTESTATION
 1

 2            Pursuant to Civil Local Rule 5-1(i)(3), the undersigned filer of this document certifies that

 3   concurrence in the filing of this document has been obtained from each of the other signatories.

 4

 5
                                                            /s/Louis Wai
 6

 7

 8

 9
     SO ORDERED.
10

11   Dated:                                                 _________________________________
                                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEADLINE TO                     3                   CASE NO. 14-CV-05031-JST
     SERVE DISCOVERY RE AUTHENTICITY
     AND ADMISSIBILITY
